DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the recording" around line 1.  There is insufficient antecedent basis for this limitation in the claim as no “recording” has been previously indicated and/or defined.  Claims 3 and 10 recite the limitation “the database” around line 2 of each claim.  There is insufficient antecedent basis for this limitation in these claims as no “database” has been previously indicated and/or defined.  Additionally, claim 15 recites the limitation “the computer system” around line 4.  There is insufficient antecedent basis for this limitation in the claim as no “computer system” has been previously indicated and/or defined.  It is noted that claim 4 is also rejected based on the fact that it depends on a rejected base claim and/or does not provide any additional details/limitations that would overcome the rejection of the base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742.

Regarding claim 1, Huntington discloses an automated process performed by a computer system having a processor, a data storage, and an interface to a network (with at least receiver device and/or headend/server, and wherein including processor and memory, as well as network connection, i.e. network interface; Fig. 1, elements 100 and 106, and page 3, paragraph 39, and page 4, paragraphs 49 and 59), the automated process comprising: 
receiving, by the computer system via the network interface, an indication that a playback device has encountered an identified advertisement contained within a previously-broadcast television program (system can receive information on an 
determining, by the processor of the computer system, whether to replace the identified advertisement during playback of the television program by the playback device based upon a comparison of a number of times that the same playback device has previously encountered the same identified advertisement to a threshold value (can determine if the optimum number of times, i.e. threshold, has been reached for the particular advertisement being shown by the particular receiver; page 4, paragraphs 49, 55, and 61); and 
if the identified advertisement has been viewed more times than the threshold value, the processor of the computer system selecting a replacement advertisement for the identified advertisement, and transmitting to the playback device via the network interface the replacement advertisement and presenting the replacement advertisement to a viewer of the television program instead of the identified advertisement (if the identified advertisement has been shown an optimum number of times, i.e. threshold, and wherein current viewing would indicate over that threshold, advertisement can be replaced, and wherein this can include sending replacement advertisement through network connection, and presenting the replacement advertisement by the receiver; page 4, paragraphs 56 and 61).  
Huntington does not explicitly disclose an identifier of a replacement advertisement to thereby direct the playback device to obtain the replacement advertisement.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington and Sparrell by allowing identifiers for replacement advertising content to be transmitted and received by the replacement system already disclosed in Huntington in order to provide an improved system and method for updating a first advertisement in a video program stream with a second advertisement, based on temporal metadata, replacement rules, and instructions embedded in or otherwise associated with the advertisements (Sparrell; see abstract).

Regarding claim 2, Huntington in view of Sparrell discloses the recording comprises associating the encounter with the identified advertisement with other advertisements encountered by the same playback device (Huntington; can record table of what advertisements have been shown and how many times; page 4, paragraph 54).

Regarding claim 3, Huntington in view of Sparrell discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously encountered by the same playback device (Huntington; can make determinations based on use/analysis of table or other data format, i.e. organized 

Regarding claim 4, Huntington in view of Sparrell discloses the determining comprises directing replacement of the identified advertisement if the identified advertisement has been previously encountered by the same playback device, and otherwise not directing replacement of the identified advertisement (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously encountered, and wherein will not direct replacement if not viewed an optimal number of times, i.e. such as not being encountered previously; page 4, paragraphs 55-56).

Regarding claim 5, Huntington in view of Sparrell discloses the identifier of the replacement advertisement comprises a uniform resource locator of the replacement advertisement on the network (Sparrell; URLs for obtaining replacement advertisements; page 2, paragraph 23, and page 5, paragraph 51).

Regarding claim 7, Huntington in view of Sparrell discloses the indication identifies the identified advertisement in a recording of the previously-broadcast television program (Huntington; can be played back from local storage, i.e. recording on a PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

8, Huntington in view of Sparrell discloses the recording of the previously- broadcast television program is stored in a digital video recorder associated with the playback device (Huntington; with us of a PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; with PVR; page 1, paragraph 14).

Regarding claim 9, Huntington in view of Sparrell discloses the identified advertisement relates to an event that occurred after the broadcast of the previously-broadcast television program (Sparrell; advertisements related to time-sensitive events, such as an event that has already occurred before a user views the recorded program; page 1, paragraphs 6 and 13-14, and page 4, paragraph 44).

Regarding claim 10, Huntington in view of Sparrell discloses the determining comprises analyzing the database to determine whether the identified advertisement has been previously presented for playback by the playback device, and wherein the selecting comprises selecting the replacement advertisement that not been previously encountered by the playback device (Huntington; system can direct replacement if determined that receiver has viewed advertisement an optimal number of times, i.e. previously presented, and wherein replacement can be with a new advertisement, i.e. an unpresented/unencountered advertisement; page 5, paragraph 64, and Sparrell; a new advertisement, i.e. unpresented/unencountered advertisement; page 4, paragraph 47).

11, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
receiving a broadcast of a television program (Huntington; receiving broadcast program; page 4, paragraph 52); and
recognizing an identified advertisement in the television program based upon data associated with the television program (Huntington; identified advertisements in the received program; page 4, paragraphs 52-53).

Regarding claim 13, Huntington in view of Sparrell discloses the recognizing is performed by the playback device during playback of the television program from the digital video recorder (Huntington; during playback from storage, including PVR; page 4, paragraph 52, and page 3, paragraph 36, and Sparrell; recorded program via PVR; page 1, paragraph 14).

Claim 15, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1-3, and 11. 

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and further in view of Liga et al., US 2003/0154128.

6, Huntington in view of Sparrell discloses all the claimed limitations of claim 1, as well as the indication of the identified advertisement is received in response to playback (Huntington; system can receive information on an advertisement; page 4, paragraph 61, and wherein information can comprise identification information for the advertisement; page 4, paragraph 53).  
Huntington in view of Sparrell does not explicitly disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device.
In a related art, Liga does disclose an indication of an advertisement in response to an upcoming playback of the advertisement by the playback device (can identify and make determinations based on analysis of upcoming advertisements; page 1, paragraph 9, and page 7, paragraph 79).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, and Liga by allowing identification of upcoming advertisements that may need replacing, in order to provide an improved system and method for displaying updated, targeted, and/or alternately formatted advertisements to a consumer (Liga; see abstract).

Claim 14, which discloses a process, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntington, US 2007/0219859 in view of Sparrell, US 2007/0136742 and further in view of Skinner, US 2009/0288113.

Regarding claim 12, Huntington in view of Sparrell discloses all the claimed limitations of claim 11, as well as data associated with the television program (Huntington; identification information for the advertisement; page 4, paragraph 53). 
Huntington in view of Sparrell does not explicitly disclose data is received by the playback device with electronic program guide data that identifies broadcast television programs that are receivable by the playback device.
In a related art, Skinner does disclose data is received by the playback device with electronic program guide data that identifies broadcast television programs that are receivable by the playback device (various data is received with EPG data that includes information on indications of various programs available or scheduled, i.e. receivable; page 2, paragraph 22).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the prior art of Huntington, Sparrell, and Skinner by allowing various information to be transmitted to a receiver via EPG data, in order to provide an improved system and method where electronic program guide data is generated including both program data and advertisement event data, and is sent to one or more consumer devices (Skinner; see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDY A FLYNN/Primary Examiner, Art Unit 2424